Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 19, 2008 Securities Act of 1933 Registration No. 333-147077 Investment Company Act of 1940 Registration No. 811-22140 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 4 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 6 [X] (Check appropriate box or boxes) NETS TRUST (Exact Name of Registrant as Specified in Charter) 50 South LaSalle Street Chicago, Illinois 60603 (Address of Principal Executive Offices) 800-595-9111 (Registrant's Telephone Number, including Area Code) Name and Address of Agent for Service: with a copy to: Diana E. McCarthy, Esquire Craig Carberry, Esq. Drinker Biddle & Reath LLP The Northern Trust Company One Logan Square Legal Department, M-9 18th and Cherry Streets 50 S. LaSalle Street Philadelphia, Pennsylvania 19103-6996 Chicago, Illinois 60675 Approximate Date Of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on October 6, 2008 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART C OTHER INFORMATION Explanatory Note Designation of New Effective Date for Previously Filed Amendment This Post Effective Amendment No. 4 is being filed pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended (1933 Act), solely for the purpose of designating October 6, 2008 as the new date upon which the Registrants Post-Effective Amendment No. 2 shall become effective. Post-Effective Amendment No. 2 was filed on July 9, 2008 and, pursuant to Rule 485(a)(1) of the 1933 Act, was scheduled to become effective on September 22, 2008. This Post-Effective Amendment No. 4 incorporates by reference the information contained in Parts A and B of the Post Effective Amendment No. 2. Part C is filed herewith. Item 23. Exhibits (a) Certificate of Trust 1 Agreement and Declaration of Trust 3 (b) By-Laws of the Trust 2 (c) Not applicable (d) Investment Advisory and Ancillary Services Agreement between the Trust and Northern Trust Investments, N.A. 5 (e) Distribution Agreement between the Trust and the Distributor 4 Form of Participant Agreement 2 (f) Not applicable (g) Domestic Custody Agreement between the Trust and JPMorgan Chase Bank, N.A. 3 Global Custody Rider to Domestic Custody Agreement between the Trust and JPMorgan Chase Bank, N.A. 3 (h) Agency Services Agreement between the Trust and JPMorgan Chase Bank, N.A. 3 Fund Service Agreement between the Trust and J.P. Morgan Investor Services Co. 3 Form of Sublicense Agreement between the Trust and Northern Trust Investments, N.A. 2 PFO/Treasurer Services Agreement 5 (i) Opinion of Drinker Biddle & Reath LLP 6 (j) Consent of independent public accounting firm 6 (k) Not applicable 1 (l) Not applicable (m) Not applicable (n) Not applicable (o) Not applicable (p) Code of Ethics of the Trust 2 Code of Ethics of Northern Trust Investments, N.A. 2 (q) Powers of Attorney 2 1 Incorporated herein by reference to the Initial Registration Statement filed on November 1, 2007. 2 Incorporated herein by reference to Pre-Effective Amendment No. 1 filed on February 13, 2008. 3 Incorporated herein by reference to Pre-Effective Amendment No. 2 filed on March 17, 2008. 4 Incorporated herein by reference to Post-Effective Amendment No. 1 filed on July 9, 2008. 5 Incorporated herein by reference to Post-Effective Amendment No. 3 filed on August 26, 2008. 6 To be filed by amendment. Item 24. Persons Controlled by or Under Common Control with Registrant None. Item 25. Indemnification Section 3 of Article IV of the Registrants Agreement and Declaration of Trust, a copy of which is incorporated by reference herein as Exhibit (a)(1), provides for indemnification of the Registrants officers and Trustees under certain circumstances. Section 7 of the Investment Advisory and Ancillary Services Agreement between the Registrant and the investment adviser (the Adviser) provides for indemnification of the Adviser or, in lieu thereof, contribution by Registrant, in connection with certain claims and liabilities to which the Adviser may be subject. A copy of the Investment Advisory and Ancillary Services Agreement is included as Exhibit (d)(1). A mutual fund trustee and officer liability policy purchased by the Registrant insures the Registrant and its Trustees and officers, subject to the policys coverage limits and exclusions and varying deductibles, against loss resulting from claims by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty. 2 Item 26. Business and Other Connections of Investment Advisers Northern Trust Investments, N.A. (NTI) a wholly-owned subsidiary of The Northern Trust Company (TNTC), an Illinois state chartered bank, serves as the investment adviser of the Funds. TNTC is a wholly-owned subsidiary of Northern Trust Corporation, a financial holding company. NTI is located at 50 South LaSalle Street, Chicago, IL 60603. Unless otherwise indicated, NTI and TNTC are referred to collectively as Northern Trust. Set forth below is a list of officers and directors of NTI, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by such officers and directors during the past two years. Most officers and directors of NTI hold comparable positions with TNTC (other than as director), as indicated below, and certain other officers of NTI hold comparable positions with Northern Trust Bank, N.A., a wholly-owned subsidiary of Northern Trust Corporation. The tables below were provided to the Registrant by the Investment Adviser for inclusion in this Registration Statement. Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Walid T. Abdul Karim, The Northern Trust Company Vice President Vice President Bradford S. Adams, Jr., The Northern Trust Company Senior Vice President Senior Vice President James A. Aitcheson, The Northern Trust Company Senior Vice President Senior Vice President Darlene Allen, The Northern Trust Company Vice President Vice President Brayton B. Alley, The Northern Trust Company Vice President Vice President David M. Alongi, The Northern Trust Company Vice President Vice President Stephen G. Atkins, The Northern Trust Company Vice President Vice President Scott R. Ayres, The Northern Trust Company Vice President Vice President Frederick A. Azar, The Northern Trust Company Vice President Vice President Richard E. Balon, Jr., The Northern Trust Company Senior Vice President Senior Vice President 3 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Walid S. Bandar, The Northern Trust Company Vice President Vice President Ellen G. Baras, The Northern Trust Company Vice President Vice President Andrea C. Barr, The Northern Trust Company Vice President Vice President Jeremy M. Baskin, The Northern Trust Company Senior Vice President Senior Vice President Belinda M. Basso, The Northern Trust Company Vice President Vice President Carl P. Beckman, The Northern Trust Company Senior Vice President Senior Vice President & Treasurer Gregory S. Behar, The Northern Trust Company Vice President Vice President Jacquelyn M. Benson, The Northern Trust Company Vice President Vice President Robert H. Bergson, The Northern Trust Company Senior Vice President Senior Vice President Timothy P. Blair, The Northern Trust Company Vice President Vice President Ali K. Bleecker, The Northern Trust Company Senior Vice President Senior Vice President Eric Vonn Boeckmann, The Northern Trust Company Vice President Vice President Julia Bristow Briggs, The Northern Trust Company Vice President Vice President Steven Brodeur, The Northern Trust Company Vice President Vice President 4 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Kieran Browne, The Northern Trust Company Vice President Vice President Elizabeth J. Buerckholtz, The Northern Trust Company Vice President Vice President Martin B. Bukoll, The Northern Trust Company Senior Vice President Senior Vice President Richard C. Campbell, Jr., The Northern Trust Company Senior Vice President Senior Vice President Craig R. Carberry, The Northern Trust Company Senior Attorney Secretary Christopher W. Carlson, The Northern Trust Company Senior Vice President Senior Vice President Mark D. Carlson, The Northern Trust Company Senior Vice President Senior Vice President Robert A. Carlson, The Northern Trust Company Vice President Vice President Lisa R. Carriere, The Northern Trust Company Vice President Vice President Keith D. Carroll, The Northern Trust Company Vice President Vice President Clinton S. Cary, The Northern Trust Company Vice President Vice President Edward J. Casey, The Northern Trust Company Vice President Vice President Michael R. Chico, The Northern Trust Company Vice President Vice President Richard L. Clark, The Northern Trust Company Vice President Vice President John Sterling Cole II, The Northern Trust Company Senior Vice President Senior Vice President 5 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Kevin Anthony Connellan, The Northern Trust Company Senior Vice President Senior Vice President David A. Corris, The Northern Trust Company Vice President Vice President Joseph H. Costello, The Northern Trust Company Vice President Vice President Stephen J. Cousins, The Northern Trust Company Vice President Vice President John P. Cristello, The Northern Trust Company Vice President Vice President Alain Cubeles, The Northern Trust Company Senior Vice President Senior Vice President Susan C. Czochara, The Northern Trust Company Vice President Vice President Louis R. DArienzo, Northern Trust Bank, N.A. Vice President Vice President James Danaher, The Northern Trust Company Vice President Vice President Jordan D. Dekhayser, The Northern Trust Company Vice President Vice President William Dennehy II, The Northern Trust Company Vice President Vice President Michael C. Dering, The Northern Trust Company Vice President Vice President Philip S. DeSantis, The Northern Trust Company Vice President Vice President Timothy J. Detroy, The Northern Trust Company Vice President Vice President Caroline E. Devlin, The Northern Trust Company Vice President Vice President 6 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Joseph R. Diehl, Jr., The Northern Trust Company Senior Vice President Senior Vice President John C. Doell, The Northern Trust Company Vice President Vice President Anna Dvinsky Domb, The Northern Trust Company Vice President Vice President Michael T. Doyle, The Northern Trust Company Vice President Vice President Peter John Driscoll, The Northern Trust Company Vice President Vice President Michael J. Drucker, The Northern Trust Company Vice President Vice President Orie Leslie Dudley, Jr., The Northern Trust Company and Executive Vice President and Director, Executive Northern Trust Corporation Chief Investment Officer Vice President & CIO Margret Eva Duvall, The Northern Trust Company Vice President Vice President Patrick E. Dwyer, The Northern Trust Company Vice President Vice President Benjamin Easow, The Northern Trust Company Vice President Vice President Craig Steven Edwards, The Northern Trust Company Vice President Vice President Michael P. Egizio, The Northern Trust Company Vice President Vice President Shannon L. Eidson, The Northern Trust Company Vice President Vice President Deborah S. English, The Northern Trust Company Vice President Vice President Steven R. Everett, The Northern Trust Company Senior Vice President Senior Vice President 7 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Peter, K. Ewing, The Northern Trust Company Senior Vice President Senior Vice President Rosa E. Fausto, The Northern Trust Company Vice President Vice President Gregory Fink, The Northern Trust Company Senior Vice President Senior Vice President David B. Fitchett, The Northern Trust Company Vice President Vice President Peter J. Flood, The Northern Trust Company Senior Vice President Senior Vice President Joseph J. Flowers, The Northern Trust Company Vice President Vice President Carolyn D. Franklin, The Northern Trust Company Vice President Vice President Lee R. Freitag, The Northern Trust Company Vice President Vice President Christopher A. Fronk, The Northern Trust Company Senior Vice President Senior Vice President Sophia S. Gellen, The Northern Trust Company Vice President Vice President Stephanie L. Geller, The Northern Trust Company Senior Vice President Senior Vice President Kim Marie Geraghty, The Northern Trust Company Former Vice President Vice President Jennifer Ann Gerlach, The Northern Trust Company Vice President Vice President Donna Gingras, Northern Trust Securities, Inc. Senior Vice President Senior Vice President & Controller Izabella Goldenberg, The Northern Trust Company Vice President Vice President 8 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Mark C. Gossett, The Northern Trust Company Senior Vice President Director, Senior Vice President & COO Katherine D. Graham, The Northern Trust Company Senior Vice President Senior Vice President Robert S. Gray, The Northern Trust Company Senior Vice President Senior Vice President Laura Jean Gregg, The Northern Trust Company Vice President Vice President Michelle D. Griffin, The Northern Trust Company Vice President Vice President Ann M. Halter, The Northern Trust Company Vice President Vice President Alice S. Hammer, The Northern Trust Company Vice President Vice President Scott A. Hammond, The Northern Trust Company Vice President Vice President Geoffrey M. Hance, The Northern Trust Company Senior Vice President Senior Vice President William A. Hare, The Northern Trust Company Vice President Vice President Alec R. Harrell, The Northern Trust Company Vice President Vice President Nora J. Harris, The Northern Trust Company Vice President Vice President Philip Dale Hausken, The Northern Trust Company Senior Vice President Senior Vice President Sheri Barker Hawkins, The Northern Trust Company Senior Vice President Senior Vice President 9 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Jennifer A. Heckler, The Northern Trust Company Vice President Vice President Robert G. Heppell, The Northern Trust Company Vice President Vice President Stefanie Jaron Hest, The Northern Trust Company Vice President Vice President Kent C. Hiemenz, The Northern Trust Company Senior Vice President Senior Vice President Susan Hill, The Northern Trust Company Senior Vice President Senior Vice President Jackson L. Hockley, The Northern Trust Company Senior Vice President Senior Vice President Jean-Pierre Holland, The Northern Trust Company Vice President Vice President Bruce S. Honig, The Northern Trust Company Vice President Vice President Ylondia M. Hudson, The Northern Trust Company Vice President Vice President William E. Hyatt, The Northern Trust Company Vice President Vice President Daniel T. Hynes, The Northern Trust Company Vice President Vice President Richard J. Inzunza, The Northern Trust Company Vice President Vice President John W. Iwanicki, The Northern Trust Company Senior Vice President Senior Vice President Tamara L. Jackson, The Northern Trust Company Senior Vice President Senior Vice President Peter M. Jacobs, The Northern Trust Company Senior Vice President Senior Vice President 10 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Chrisopher J. Jaeger, The Northern Trust Company Vice President Vice President Amy L. Johnson, The Northern Trust Company Vice President Vice President Barbara M. Johnston, The Northern Trust Company Vice President Vice President Lucia A. Johnston, The Northern Trust Company Vice President Vice President Evangeline Mendoza Joves, The Northern Trust Company Vice President Vice President David P. Kalis, The Northern Trust Company Senior Vice President Senior Vice President Kathleen Kalp, The Northern Trust Company Senior Vice President Senior Vice President Ann F. Kanter, The Northern Trust Company Vice President Vice President Kendall Lee Kay, The Northern Trust Company Senior Vice President Senior Vice President Archibald E. King III, The Northern Trust Company Senior Vice President Senior Vice President Deborah L. Koch, The Northern Trust Company Vice President Vice President John A. Konstantos, The Northern Trust Company Vice President Vice President Konstantinos S. Kordalis, The Northern Trust Company Vice President Vice President Donald H. Korytowski, The Northern Trust Company Vice President Vice President 11 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Nikolas Kotsogiannis, The Northern Trust Company Vice President Vice President Michael R. Kovacs, The Northern Trust Company Vice President Vice President Michael L. Krauter, The Northern Trust Company Vice President Vice President Kevin R. Kresnicka, The Northern Trust Company Vice President Vice President John L. Krieg, The Northern Trust Company Senior Vice President Senior Vice President David Lamb, The Northern Trust Company Vice President Vice President Heather M. Letts, The Northern Trust Company Vice President Vice President Dustin A. Lewellyn, The Northern Trust Company Vice President Vice President Julie M. Loftus, The Northern Trust Company Vice President Vice President Lyle Logan, The Northern Trust Company Executive Vice President Director & Executive Vice President Jeanne M. Ludwig, The Northern Trust Company Vice President Vice President Mary Lukic, The Northern Trust Company Vice President Vice President Lisa Ann Lupi, The Northern Trust Company Vice President Vice President Cary J .Lyne, The Northern Trust Company Senior Vice President Senior Vice President William A. Lyons, The Northern Trust Company Vice President Vice President 12 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Stella Mancusi, The Northern Trust Company Vice President Vice President George P. Maris, The Northern Trust Company Senior Vice President Senior Vice President Daniel James Marshe, The Northern Trust Company Vice President Vice President Deborah A. Mastuantuono, The Northern Trust Company Vice President Vice President Peter L. Matteucci, The Northern Trust Company Vice President Vice President Mary Jane McCart, The Northern Trust Company Senior Vice President Senior Vice President James D. McDonald, The Northern Trust Company Senior Vice President Senior Vice President Lisa M. McDougal, The Northern Trust Company Vice President Vice President Douglas J. McEldowney, The Northern Trust Company Vice President Vice President Timothy T. McGregor, The Northern Trust Company Senior Vice President Senior Vice President David K. McHugh, The Northern Trust Company Senior Vice President Senior Vice President Melinda S. Mecca, The Northern Trust Company Senior Vice President Senior Vice President Ashish R. Mehta, The Northern Trust Company Vice President Vice President Marilyn J. Meservey, The Northern Trust Company Vice President Vice President & Asst. Treasurer Peter M. Michaels, The Northern Trust Company Vice President Vice President 13 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) John P. Mirante, The Northern Trust Company Vice President Vice President Tomothy A. Misik, The Northern Trust Company Vice President Vice President James L. Mitchell, The Northern Trust Company Vice President Vice President Scott O. Muench, Northern Trust Bank, N.A. Vice President Vice President Shaun D. Murphy, The Northern Trust Company Senior Vice President Senior Vice President Matthew L. Myre, The Northern Trust Company Vice President Vice President Curtis A. Nass, The Northern Trust Company Vice President Vice President Charles J. Nellans, The Northern Trust Company Vice President Vice President Daniel J. Nelson, The Northern Trust Company Vice President Vice President Eric D. Nelson, The Northern Trust Company Vice President Vice President Greg M. Newman, The Northern Trust Company Vice President Vice President William M. Nickey III, The Northern Trust Company Vice President Vice President Thomas E. OBrien, The Northern Trust Company Vice President Vice President Eileen M. OConnor, The Northern Trust Company Vice President Vice President Kevin J. OShaughnessy, The Northern Trust Company Vice President Vice President 14 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Matthew Peron, The Northern Trust Company Senior Vice President Senior Vice President Daniel J. Personette, The Northern Trust Company Vice President Vice President Daniel J. Phelan, The Northern Trust Company Vice President Vice President Jonathan S. Pincus, The Northern Trust Company Vice President Vice President Donald R. Pollak, The Northern Trust Company Senior Vice President Senior Vice President Ofelia M. Potter, The Northern Trust Company Vice President Vice President Stephen N. Potter, The Northern Trust Company Director Director Nancy Prezioso Babich, The Northern Trust Company Vice President Vice President Katie D. Pries, The Northern Trust Company Senior Vice President Senior Vice President Patrick D. Quinn, The Northern Trust Company Vice President Vice President Andrew F. Rakowski, The Northern Trust Company Vice President Vice President Chad M. Rakvin, The Northern Trust Company Senior Vice President Senior Vice President Brent D. Reeder, The Northern Trust Company Senior Vice President Senior Vice President Jacqueline R. Reller, The Northern Trust Company Vice President Vice President Donna Lee Renaud, The Northern Trust Company Vice President Vice President 15 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Kristina Anne Richardson, The Northern Trust Company Vice President Vice President Alan W. Robertson, The Northern Trust Company Senior Vice President Director & Senior Vice President Colin A. Robertson, The Northern Trust Company Senior Vice President Senior Vice President Heather Parkes Rocha, The Northern Trust Company Vice President Vice President Duane Scott Rocheleau, The Northern Trust Company Senior Vice President Senior Vice President Theresa M. Rowohlt, The Northern Trust Company Vice President Vice President Lori Rae Runquist, The Northern Trust Company Senior Vice President Senior Vice President John D. Ryan, The Northern Trust Company Vice President Vice President Alexander D. Ryer, The Northern Trust Company Vice President Vice President Joyce St. Clair, The Northern Trust Company Executive Vice President Director Steven J. Santiccioli, The Northern Trust Company Vice President Vice President Steven A. Schoenfeld, The Northern Trust Company Senior Vice President Senior Vice President Eric K. Schweitzer, The Northern Trust Company Senior Vice President Senior Vice President Guy J. Sclafani, The Northern Trust Company Vice President Vice President Richard Raymond Seward, The Northern Trust Company Senior Vice President Senior Vice President 16 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Vernessa Sewell, The Northern Trust Company Vice President Vice President Christopher D. Shipley, The Northern Trust Company Vice President Vice President John D. Skjervem, The Northern Trust Company Senior Vice President Senior Vice President Stephen P. Sliney, The Northern Trust Company Vice President Vice President Mark C. Sodergren, The Northern Trust Company Vice President Vice President Theodore T. Southworth, The Northern Trust Company Senior Vice President Senior Vice President Carol J. Spartz, The Northern Trust Company Vice President Vice President Allison Walpole Stewart, The Northern Trust Company Vice President Vice President Colin S. Stewart, Northern Trust Securities, Inc. Vice President Vice President Kurt S. Stoeber, The Northern Trust Company Vice President Vice President Peter C. Stournaras, The Northern Trust Company Senior Vice President Senior Vice President Robert N. Streed, The Northern Trust Company Senior Vice President Senior Vice President Carol H. Sullivan, The Northern Trust Company Senior Vice President Senior Vice President Kevin P. Sullivan, The Northern Trust Company Vice President Vice President Carolyn B. Szaflik, Northern Trust Bank, N.A. Vice President Vice President 17 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Jon E. Szostak II, The Northern Trust Company Vice President Vice President Frank D. Szymanek, The Northern Trust Company Senior Vice President Senior Vice President Brad L. Taylor, The Northern Trust Company Vice President Vice President James C. Taylor, The Northern Trust Company Vice President Vice President Sunitha C. Thomas, The Northern Trust Company Vice President Vice President Jane W. Thompson, The Northern Trust Company Senior Vice President Senior Vice President Jennifer Kamp Trethaway, The Northern Trust Company Executive Vice President Executive Vice President Betsy Licht Turner, The Northern Trust Company Senior Vice President Senior Vice President Matthew R. Tushman, The Northern Trust Company Senior Vice President Senior Vice President David J. Unger, The Northern Trust Company Vice President Vice President Christopher W. Van Alstyne, The Northern Trust Company Vice President Vice President Brett A. Varchetto, The Northern Trust Company Vice President Vice President Michael A. Vardas, The Northern Trust Company Senior Vice President Director & Senior Vice President Richard Allan Vigsnes II, The Northern Trust Company Senior Vice President Senior Vice President Jens A. Vinje, The Northern Trust Company Vice President Vice President 18 Name and Position with Investment Name of Other Company Position with Other Company Adviser (NTI) Frederick H. Waddell, The Northern Trust Company President C&IS Director & President & CEO Sharon M. Walker, Northern Trust Bank, N.A. Vice President Vice President Jeff M. Warland, The Northern Trust Company Vice President Vice President Scott B. Warner, The Northern Trust Company Vice President Vice President Lloyd A. Wennlund, The Northern Trust Company Executive Vice President Director and Executive Northern Trust Securities, Inc. President Vice President Anthony E. Wilkins, The Northern Trust Company Senior Vice President Senior Vice President Thomas C. Williams, The Northern Trust Company Vice President Vice President Marie C. Winters, The Northern Trust Company Vice President Vice President Joseph E. Wolfe, The Northern Trust Company Vice President Vice President Kai Yee Wong, Northern Trust Bank, N.A. Vice President Vice President Mary Kay Wright, The Northern Trust Company Vice President Vice President Matthew C. Wruck, The Northern Trust Company Vice President Vice President Item 27. Principal Underwriters (a) Foreside Fund Services, LLC, Registrants underwriter, serves as underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: 19 1. American Beacon Funds 2. American Beacon Mileage Funds 3. American Beacon Select Funds 4. Henderson Global Funds 5. Ironwood Series Trust 6. Bridgeway Funds, Inc. 7. Monarch Funds 8. Century Capital Management Trust 9. Sound Shore Fund, Inc. Forum Funds Hirtle Callaghan Trust Central Park Group Multi-Event Fund The CNL Funds PMC Funds, Series of the Trust for Professional Managers SPA ETF Trust FocusShares Trust The Japan Fund, Inc. Wintergreen Fund, Inc. RevenueShares ETF Trust (b) The following officers of Foreside Fund Services, LLC, the Registrants underwriter, hold the following positions with the Registrant. Their business address is Three Canal Plaza, Portland, Maine 04101. Name Position with Underwriter Position with Registrant Mark S. Redman President None Richard J. Berthy Vice President and None Treasurer Nanette K. Chern Chief Compliance Officer None and Vice President Mark A. Fairbanks Deputy Chief Compliance None Officer, Vice President Jennifer E. Hoopes Secretary None Item 28. Location of Accounts and Records The Agreement and Declaration of Trust, By-Laws and minute books of the Registrant are in the physical possession of J.P. Morgan Investor Services Co., 73 Tremont Street, Boston, MA 02108. Records for Foreside Fund Services, LLC, the distributor, are 20 located at Three Canal Plaza, Portland, ME 04101. All other accounts, books and other documents required to be maintained under Section 31(a) of the Investment Company Act of 1940, as amended, and the Rules promulgated thereunder are in the physical possession of The Northern Trust Company, 50 S. LaSalle Street, Chicago, Illinois 60603 and NTI, 50 S. LaSalle Street, Chicago Illinois 60603. Item 29. Management Services Not Applicable. Item 30. Undertakings Not Applicable. 21 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Post Effective Amendment No. 4 pursuant to Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 4 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chicago and State of Illinois on the 19th day of September 2008. NETS TRUST By: /s/ Michael A. Vardas, Jr. Michael A. Vardas, Jr. President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 4 to Registrant's Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/ Michael A. Vardas, Jr. President (Principal September 19, 2008 Michael A. Vardas, Jr. Executive Officer) and Trustee /s/ Trudance L.C. Bakke Treasurer (Principal September 19, 2008 Trudance L.C. Bakke Financial Officer and Principal Accounting Officer) * Trustee September 19, 2008 John J. Masterson * Trustee September 19, 2008 Theodore A. Olsen * Trustee September 19, 2008 Ralph F. Vitale * /s/ Diana E. McCarthy Diana E. McCarthy Attorney-In-Fact, pursuant to power of attorney CERTIFICATE The undersigned Assistant Secretary for NETS Trust (the Trust) hereby certifies that the Board of Trustees of the Trust duly adopted the following resolution at a meeting of the Board held on November 14, 2007. RESOLVED, that the Form of Power of Attorney presented to this meeting appointing Craig R. Carberry, Diana E. McCarthy, Peter K. Ewing and Michael A. Vardas, Jr. as attorneys in-fact for the Trust with regard to all filings and amendments to the Trusts Registration Statement with the Securities and Exchange Commission made by the Trust be, and it hereby is, approved. Dated:September 19, 2008 /s/ Diana E. McCarthy Diana E. McCarthy Assistant Secretary
